Opinion by
Johnson, J.
In accordance with stipulation of counsel and following the decisions cited the following allowances were made to compensate for the weight of the inedible substance on the outside of the cheese: (1) 2)4 percent for the cheese similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706), Abstract 42146, and Abstract 48269; and (2) 1 percent for the cheese similar to the Reggiano cheese the subject of Scaramelli v. United States, supra. As to the cheese similar to that passed upon in Kraft Phenix Cheese Corp. v. United States (T. D. 47955), it was held that an allowance for the weight of the paper or foil, or both, should have been made by the collector from the net weight used in computing the duty thereon. The protests were sustained to this extent.